DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “about 3-10 MPa”, and the claim also recites “preferably about 10 MPa” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al “Synthesis and characterization of fly ash modified mine-tailings-based geopolymers”.
The reference teaches, in the abstract, and Section 2. Materials and Methods, a composition comprising mine tailings, fly ash, sodium hydroxide solution and water.  According to Table 2, the amount of fly ash by total weight of the dry mine tailings/fly ash mixture is 0%, 25%, 50%, 75% and 100%.   Figure 3 shows the 7 day unconfined compressive strength vs the fly ash content at different NaOH concentrations and 7 day unconfined compressive strength vs NaOH concentrations with different fly ash contents.
The instant claims are obvious over the reference.

As for claim 2, the reference teaches the use of copper mine tailings (Section 2.1).
As for claim 3, according to the abstract, Class F fly ash is utilized in the composition of the reference.
As for claim 4 while the reference fails to recite the claimed weight ratio of sodium hydroxide to mine tailings, it does teach the use of various amounts of fly ash and NaOH concentrations.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zhang to use the desired amounts of MT and NaOH, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to combine and adjust the MT content and NaOH content to achieve the optimal unconfined compression strength for the material.
.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al “Synthesis and characterization of fly ash modified mine-tailings-based geopolymers” in view of Feng “Applying Mine Tailing and Fly Ash as Construction Materials for a Sustainable Development”.
Zhang et al was discussed previously, above.
Feng teaches on page 47 that the addition of Ca(OH)2 in combination with NaOH in a composition comprising mine tailings results in an increase in the compressive strength.
The instant claims are obvious over the combination of references.
As for claim 5, based on the teachings of the Feng it would have been obvious to include an amount of Ca(OH)2 in the alkaline solution comprising NaOH used to activate the composition in order to provide an increase in compressive strength.
2 provide an increase in the compressive strength it is within the level of ordinary skill in the art to determine the amount of Ca(OH)2 to be added.  The motivation is that the addition of Ca(OH)2 in certain amounts provides an increase in compressive strength.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The motivation is that the Ca(OH)2 
	Accordingly, based on the above reasoning, the instant claims are obvious over the combination of references.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al “Synthesis and characterization of fly ash modified mine-tailings-based geopolymers” and further in view of Zhang et al (US Patent Application No. US 2015/0251951 A1).
The Zhang et al article teaches, in the abstract, and Section 2. Materials and Methods, a composition comprising mine tailings, fly ash, sodium hydroxide solution and water.  According to Table 2, the amount of fly ash by total weight of the dry mine tailings/fly ash mixture is 0%, 25%, 50%, 75% and 100%.   Figure 3 shows the 7 day unconfined compressive strength vs the fly ash content at different NaOH concentrations and 7 day unconfined compressive strength vs NaOH concentrations with different fly ash contents.
Zhang et al (US Patent Application No. US 2015/0251951 A1 teaches the formation of geopolymer bricks from mine tailings and an alkaline solution (NaOH) and water (see paragraphs [0028]-[0029]).
The instant claims are obvious over the combination of references.

As for claim 9, it is within the level of ordinary skill in the art to determine the reaction conditions as applicant has not shown that the recited reaction conditions produce unexpected results. It has been held that where the general conditions of a claim are disclosed in the prior In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
As for claim 10, while the primary reference does not recite the forming pressure, Zhang et al (US Patent Application No. US 2015/0251951 A1) teaches a procedure for forming bricks using a pressure of about 3-10 MPa.  II would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the primary reference to compress the paste mixture within the mold at a pressure of about 3-10 MPa, preferably about 10 MPa, as taught by Zhang et al (US Patent Application No. US 2015/0251951 A1). The motivation for doing so would be to remove any air bubbles in the paste mixture while ensuring the formation of the paste in to the shape of the mold.
As for claim 11, while the primary reference does not recite the same condition for curing the mixture, Zhang et al (US Patent Application No. US 2015/0251951 A1) teaches a curing step performed in an oven at a temperature of about 80-120 C for about 2-3 days, molded specimens were allowed to mature at room temperature for 24 hours and then cured at different temperature for different time (room temperature for 3 days, 75O C. for 24 hours, or 150 O C for 24 hours); Para. [0030], curing temperature ranging from 60 to 120 O C; Para. [0029], curing at a specified temperature for 7 days). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the primary reference to cure at a temperature range of about 80-120 C for about 2-3 days, as taught by Zhang et al (US Patent Application No. US 2015/0251951 A1). The motivation for doing so would be to create the optimal mechanical and micro-structural properties for the geopolymer (Zhang et al article, Abstract; Pg. 3780, Col. 2, 4.3. Curing time effect; Zhang et al (US Patent Application No. US In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
As for claim 12, the primary reference fails to explicitly disclose wherein step (e) is performed in an oven at a temperature of about 90 C for about 3 days. However, Zhang et al (US Patent Application No. US 2015/0251951 A1) teaches wherein step (e) is performed in an oven at a temperature of about 90 C for about 3 days (Para. [0023], molded specimens were allowed to mature at room temperature for 24 hours and then cured at different temperature for different time (room temperature for 3 days, 75 O C. for 24 hours, or 150 O C. for 24 hours); Para. [0030], curing temperature ranging from 60 to 120 O C.; Para. [0029], placed uncovered in an oven for curing at a specified temperature). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the primary reference to cure at a temperature range of about 80-120 C for about 2-3 days, as taught by Zhang et al (US Patent Application No. US 2015/0251951 A1). The motivation for doing so would be to create the optimal mechanical and micro-structural properties for the geopolymer (Zhang et al article, Abstract; Pg. 3780, Col. 2, 4.3. Curing time effect; Zhang et al (US Patent Application No. US 2015/0251951 A1), Paras. [0030]; [0034]-[0036]; Table 2). Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731   


ajg
May 13, 2021